Citation Nr: 0415400	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus with hallux valgus and plantar warts, status post 
multiple surgical procedures involving both feet, including 
bunionectomies, tenotomies, capsulotomies, and nail revision 
(disability of the feet), currently evaluated as 50 percent 
disabling exclusive of a temporary, total convalescence 
rating.  

2.  Entitlement to an increased evaluation for scar, donor 
site, left hip, currently evaluated as noncompensable.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.




REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney

ATTORNEY FOR THE BOARD

A. Pitts, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.

As to the issue of entitlement to a TDIU and special monthly 
compensation, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims of entitlement 
to an increased rating of his disability of the feet and his 
left hip scar, and all relevant evidence necessary for an 
equitable disposition of these claims has been obtained.  

\2.  The veteran's disability of the feet is status post 
multiple surgeries on both feet (bunionectomies, tenotomies, 
capsulotmies, and toenail removals) and status post 
additional surgeries on the left foot (resection of the 
phalangeal bone, failed fusion of the metatarsophalangeal 
joint of the great toe with bone graft, and partial resection 
of the left first metatarsal to correct the failed fusion) 
and is manifested by bilateral pes planus, bilateral hallux 
valgus, surgical scars, pain, and limitation of motion of the 
left foot.
3.  The veteran's scar of the left hip is tender to the touch 
and adheres to the underlying tissue.

CONCLUSIONS OF LAW

1.  Exclusive of temporary, total convalescence ratings, the 
criteria for an evaluation exceeding 50 percent for bilateral 
pes planus with hallux valgus and plantar warts, status post 
multiple surgical procedures involving both feet, including 
bunionectomies, tenotomies, capsulotomies, and nail revision 
have not been met; however, a separate compensable evaluation 
for surgical scars of the left foot, but not of the right is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.71a, Diagnostic Code 5276 (2003), 4.118, 
Diagnostic Code 7804 (2001), Diagnostic Code 7804 (2003).

2.  Exclusive of temporary, total convalescence ratings, the 
criteria for a compensable evaluation of 10 percent for a 
scar, donor site, left hip have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.118, Diagnostic Code 7804 
(2001), Diagnostic Code 7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)), 
enacted and effective November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of claims 
for VA benefits.  

The VCAA heightened the duty that VA had under earlier law to 
provide notice and assistance with the development of 
evidence to claimants of VA benefits before adjudicating 
their claims.  

The VCAA applies to all claims for VA benefits filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of enactment of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  Without providing any rights over and above 
those established in the VCAA, the regulations define with 
additional specificity the duties enumerated in the statute.  
See 66 Fed. Reg. 45,629.

The VCAA requires VA to assist claimants with the development 
of evidence that VA has determined is necessary to 
substantiate the claim.  Under the VCAA, VA has a duty to 
assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  

Under the VCAA, the duty to obtain documentary evidence 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  Under the VCAA, VA has a duty to secure a 
medical examination or opinion if such is necessary to decide 
a claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

In addition, the VCAA requires VA to assist claimants with 
the development of evidence by supplying a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103(A); see also 
38 C.F.R. § 3.159(c)(4).

The VCAA also requires VA to provide claimants with certain 
notice concerning evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
explain which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.  

The notice must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  The notice must be 
furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Under the VCAA, the claimant has one year from the date the 
notice is sent in which to submit information or evidence 
that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  This amendment is by its 
terms retroactive to the November 9, 2000 date of enactment 
of the VCAA.  38 U.S.C.A. § 5103(b), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(c), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103).  


The Board finds that the VCAA applies to the claims 
requesting increased ratings of the disability of the feet 
and the scar of the left hip, because they were filed after 
the statute was enacted, and that the requirements of the 
statute were satisfied with respect to those claims.  
Pelegrini v. Principi, 17 Vet. App. 412, 417-19 (2004). 

Through a letter dated in March 2003, the RO furnished the 
veteran and his representative with the notice required by 
the VCAA.  The March 2003 letter asked the veteran to 
identify any evidence, including medical records, that could 
support any of the claims, to submit any such evidence that 
he had in his possession, and to sign a release form that was 
enclosed with the letter, VA Form 21-4142, to permit VA to 
secure any private medical records that he might identify.  
The March 2003 letter also asked the veteran to identify any 
treatment that he had received at a VA or military facility 
so that VA could obtain the records of such treatment if not 
already on file.  

No response to the March 2003 letter was submitted by the 
veteran or his representative.  The claims file was 
transferred to the Board in August 2003.  

Before sending the March 2003 letter, the RO had associated 
with the claims file VA treatment records of current 
treatment.  In April 2003, the RO provided the veteran with 
two VA examinations, concerning the joints and scars, 
respectively, that provided assessments of the current state 
of his left hip scar and his disability of the feet.

Although a full year did not pass between the sending of the 
March 2003 letter and the transfer of the appeal to the 
Board, it does not appear that the veteran has been deprived 
of an opportunity to substantiate his claims.  Since the 
claims file was transferred to the Board in August 2003, 
neither he nor his representative have called attention to 
any particular evidence not now of record that they maintain 
would substantiate the claims, although a letter sent by the 
RO at the time of the transfer informed the veteran and his 
representative of his right to submit additional documentary 
evidence to the Board and to testify at a personal hearing 
before the Board.  

It appears to the Board that the provisions of the VCAA 
concerning notice and assistance that are reviewed above seek 
to ensure that a claimant has an adequate opportunity to 
bring forward, or to cause VA to secure, the evidence that 
could substantiate his claim and that this purpose has been 
accomplished concerning the claims for increased ratings now 
presented on appeal.  Therefore, it is appropriate for the 
Board to decide those claims on the record as it currently 
stands.


Factual Background

The service medical records reflect that the veteran had 
problems with his feet.  The report of his service entrance 
examination indicated that he had second-degree flat feet but 
the condition was asymptomatic.  A treatment record dated 
several days after he entered service shows that he had 
developed blisters on his feet because his boots were ill 
fitting.  Other treatment records show that he received 
medical attention several times throughout the period of his 
service for pes planus and other foot conditions, including 
plantar warts, plantar calluses, and foot pain. 

The report of a VA medical examination performed in September 
1972 indicated that the veteran was found to have four-plus 
pes planus with contracted toes on both feet, hard corns on 
the dorsa of both fifth toes, painful plantar excrescences, 
incipient bilateral hallux valgus, compensated rear foot 
varus with pronation at the subtalar joints, tenderness in 
the area of the lateral malleoli, and tenderness in the area 
of the cuboid of the left foot.

By a September 1972 rating decision, the RO granted service 
connection for bilateral pes planus with hallux valgus and 
plantar warts with a rating of 10 percent.  The ground of the 
grant is that the pes planus was aggravated permanently 
during service.  

Medical records prepared by a private podiatrist in March 
1980 noted that the veteran had surgery in February 1980 to 
correct a hallux valgus deformity of the first 
metatarsophalangeal joint of the left foot manifested by 
pain, tenderness, and deformity.

In the report of an x-ray of the left foot taken by VA in 
February 1980 after the surgery, it was noted that the 
proximal end of the phalangeal bone had been resected and 
removed.

The report of a VA examination performed in April 1980 stated 
a diagnosis for the feet of bilateral pes planus, status 
post-operative bilateral bunionectomies, and bilateral 
plantar warts.  

By a June 1980 rating decision, a temporary rating of 100 
percent was granted under 38 C.F.R. § 4.30 on account of the 
left foot surgeries from February 12, 1980 to March 31, 1980 
and the schedular rating of the disability of the feet 
increased to 30 percent thereafter. 

A March 1981 letter prepared by the office of a private 
podiatrist described the veteran's current podiatrical 
diagnoses as contracted digits of both feet, infected bursa 
of the first metatarsal head of the left foot, surgical 
traumatic "arthrosis" of the first metatarsal of the left 
foot, hypertrophied second metatarsal head of the left foot, 
hallux valgus of the right foot; and "[k]eloid scars" of 
both feet. 

The March 1981 letter and medical records obtained from the 
private podiatrist indicated that the veteran had more 
surgery on his left foot and surgery on his right foot in 
February, March, and April 1981.  It was stated that he had 
an infected bursa of the first metatarsal head of the left 
foot that was incised and drained twice in February 1981.  A 
March 1981 treatment record indicated that the left foot was 
"[s]everely contracted extensor digitorum longus and 
extensor brevis tendons of the 2-3-4 digits, left foot, with 
contracted capsule."  

The records show that surgery performed in March 1981 to 
address this condition was tenotomies of the extensor tendons 
of the second, third, and fourth digits of the left foot with 
capsulotomy of the metatarsal joints.  The records show that 
the same surgery was performed later in March 1981 on the 
right foot.  

An April 1981 treatment record indicated that the left foot 
had a "[s]everely contracted extensor halluces tendon of the 
1st digit, left foot[,] and the extensor digitorum longus 
tendon of the 5th digit, left foot."  The records show that 
the surgery performed in April 1981 to address this condition 
was tenotomies of the extensor halluces tendon of the first 
digit and capsulotomies of the first and fifth 
metatarsophalangeal joints.  The records show that the same 
surgery was performed later in April 1981 on the right foot.  

A treatment record prepared later in April 1981 indicated 
that the right foot had "[h]ypertosis of the dorsum of the 
base of the distal phalanx[,] 1st digit, right foot" and 
"[o]nchocryptosis with accompanying paronychia[,] 1st 
digit."  The records show that surgery performed in April 
1981 to address this condition was removal of the entire nail 
("[r]adical permanent both nail side correction including 
matrixectomy[,] 1st digit, right foot").

The report of an April 1981 VA examination observed that 
there were healed scars medially on the first toes of both 
feet and dorsally on all toes of both feet, the left first 
toe was foreshortened by one inch and there was a healing 
scar around the nail of the right first toe.  

The diagnoses stated in the examination report included 
postoperative status of bilateral bunionectomies, bilateral 
hammertoes, bilateral ingrown toenails, and plantar wart 
removal.  The report concerning x-rays of the feet taken at 
the time of the examination identified old surgical sequela 
involving the first metatarsal phalangeal joint of the left 
foot but no evidence of other significant abnormality or 
pathology.

In a July 1981 rating decision, the RO reduced the evaluation 
of the bilateral pes planus with hallux valgus and plantar 
warts to 10 percent from October 1, 1981 and a finding was 
made that post-operative residuals of bilateral toes 
deformity, excision of the right great toenail, and 
"bunionectomies" [sic] were not related to the service-
connected foot conditions or otherwise service connected.  

However, in a September 1982 decision, the Board concluded 
that bunions, ingrown toenails, and hammertoes were secondary 
to the service-connected condition of the feet and therefore 
granted service connection for status post multiple surgical 
procedures involving both feet, including bunionectomies, 
tenotomies, capsulotomies, and nail revision.

The decision of the Board was implemented in a September 1982 
rating decision, wherein the RO continued the rating of 30 
percent for bilateral pes planus with hallux valgus and 
plantar warts, status post multiple surgical procedures 
involving both feet, including bunionectomy, tenotomies, 
capsulotomies, and nail revision from April 1, 1980, granted 
a temporary rating of 100 percent under 38 C.F.R. § 4.30 from 
March 13, 1981 to June 30, 1981, and continued the schedular 
rating of 30 percent from July 1, 1981.

A letter prepared by the office of the veteran's private 
podiatrist in March 1984 related that in addition to the 
history of foot surgeries through April 1981, surgeries had 
been performed in May 1981 (partial ostectomy of the bony 
tufts of the distal phalange or the first digit of the left 
foot and onchoplasty of the tibial and fibular nail sides of 
the first digit of the left foot including nail, nailbed, and 
matrixectomy), in July 1981 (incising and draining bursitis 
of the first digit of the left foot), in August 1981 
(incising and draining infected bursa of the first metatarsal 
of the left foot), and in November 1981 (incising and 
draining an infected abscess of the right foot).

A letter prepared by the private podiatrist in April 1984 
related that reevaluation of the condition of the feet 
performed earlier that month showed that there had developed 
an "intractable plantar keratosis and a bursa under his 
first metatarsal, left foot" and a keloid formation in that 
area.  The letter suggested that to balance the foot, an 
osteotomy of the fifth metatarsal neck of the left and right 
feet should be considered or if that procedure did not 
succeed, an implant of the first interphalangeal articulation 
of the left foot.  The letter observed that if such measures 
were not taken, the condition would continue to degenerate 
and worsen over the years.

A VA special orthopedic examination focusing on the feet was 
performed in May 1984.  The examination report stated 
diagnoses of symptomatic pes planus with status post multiple 
operative procedures with apparent recurrent drainage from 
the first metatarsophalangeal joint of the left foot, 
sensitive calluses, and clawing of the left third toe.  The 
report concerning x-rays that were taken at the time of the 
examination identified surgical sequelae involving the first 
metatarsophalangeal joint of the left foot with deformity 
referable thereto and a bony spur formation at the head of 
the second metatarsal of the left foot.

In two June 1984 rating decisions, the RO denied an increased 
rating for the disability of the feet.

A letter prepared by the office of the veteran's private 
podiatrist in April 1985 related that in May 1984, recurrent 
bursitis of the first metatarsal of the right foot was 
excised and drained and in July 1984, an acutely infected 
bursitis on the first and fifth digits of the left foot in 
the form of bursae was excised and drained.

Medical records obtained from a private physician showed that 
more surgery on the left foot was performed in January 1996 
to correct a flexion contracture deformity of the great toe.  
The January 1996 surgery report identified "[f]lexion 
contracture of the left great toe secondary to bunion surgery 
with dissection of the base of the proximal phalanx and with 
shortening of the toe" as both the preoperative and the 
postoperative diagnoses.  The January 1996 surgery report 
indicated that the surgery that was performed was fusion of 
the metatarsophalangeal joint of the left great toe with a 
bone graft obtained from the left hip (left iliac crest). 

In an April 1996 rating decision, a 100 percent temporary 
rating for convalescence purposes under 38 C.F.R. § 4.30 was 
granted from January 29, 1996 and the 30 percent schedular 
rating continued from March 1, 1996.

An undated note prepared by the private physician related 
that the veteran had been off work from October 4, 1995 and 
would return to work approximately June 1, 1996.  

A note prepared by the physician in May 1996 reported that in 
April 1996, the veteran had the K-wire installed during the 
January 1996 surgery removed from his left great toe and 
would be unable to put pressure on the left great toe until 
approximately June 20, 1996.  

In a July 1996 rating decision, the RO granted a separate 
evaluation for a scar of the donor site on the left hip where 
the bone used in the January 1996 bone graft to extend the 
left great toe had been extracted and a noncompensable rating 
assigned from January 29, 1996.  

In an August 1996 rating decision, the temporary rating of 
100 percent granted under 38 C.F.R. § 4.30 was extended by 
the RO through April 30, 1996 and the schedular rating of 30 
percent for the disability of the feet was continued 
thereafter.  In the same rating decision, the RO denied 
entitlement to special monthly compensation by reason of 
being housebound.

In a VA Form 21-4138, Statement in Support of Claim, 
submitted in January 1997, the veteran averred that he was 
not able to put his full weight on his left foot until August 
22, 1996 and asked that his temporary 100 percent rating for 
the disability of the feet be extended up to that date.  
Written statements by his sister and acquaintance also 
asserted that he was not able to put his full weight on his 
left foot until August 22, 1996.  In April 1997, the RO 
denied this request on grounds that supporting evidence, 
medical records that it had tried to obtain, were not 
available to it and had not been supplied by the veteran 
himself.  

A VA examination of the feet was performed in March 2000.  
Diagnoses concerning the feet that were stated in the 
examination report were "[s]tatus post several surgeries of 
the feet including surgery left great toe with marked 
shortening of the left great toe and prior resection of the 
proximal half of the proximal phalanx of the left great toe 
and also surgical changes of the left first metatarsal bone . 
. . with chronic pain [in the] feet bilaterally, left worse 
than right" and "[s]tatus post surgery right foot with 
osteotomies and [specific] examination findings."  

The May 2000 examination report contained specific 
examination findings concerning both the left and the right 
feet.  

For the left foot, the examination findings included "severe 
deformity" of the toes, particularly the "very tender" and 
"slightly erythematous" great toe; several surgical scars 
over the proximal and dorsal foot, including one "very 
tender" scar over the medial aspect of the great toe, dorsal 
scars consisting of a well healed scar over the proximal and 
dorsal first metatarsal gone, and a scar between the second 
and third metatarsal areas, scars over the proximal and 
dorsal fifth metatarsal area; and painful plantar calluses.  

For the right foot, the examination findings included a 
hallux valgus deformity, and slight tenderness, of the great 
toe; a well healed, nontender scar over the great toe from a 
previous bunionectomy; surgical scars over the dorsal 
metatarsal below the right third toe and over the fifth 
metatarsal area proximally; plantar calluses that were not as 
tender as those of the left foot; and severe destruction and 
fungal infection of some of the toes, including the great 
toe.  

The May 2000 examination report also observed that there was 
tenderness on the plantar aspect of both feet, the left worse 
than the right, that the veteran had "significant 
difficulties with his ambulation," that he used a cane and 
could not bear weight on the "proximal medial aspect of the 
left forefoot," and that he was unable to rise on his toes 
or heels, especially his toes.

In a July 2000 rating decision, the rating of the disability 
of the feet was increased by the RO to 50 percent from 
December 30, 1999, service connection for arthritis of the 
feet was denied, and a TDIU rating was denied.

In January 2001, the veteran's representative filed claims 
requesting increased ratings of the service-connected 
disabilities and a TDIU rating.  At the same time, the 
veteran submitted VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, in which he indicated 
that he currently was being treated at Brecksville division 
of the Cleveland, Ohio VA medical center.  

In the application, the veteran reported that his regular 
occupation was driving trucks and he had not worked full time 
since July 1993.

VA outpatient treatment records prepared at the Brecksville 
division of the Cleveland, Ohio VA Medical Center in 2000-
2002 showed that the veteran has continued to receive medical 
care for his feet.  

An October 2000 note identified as one of his current 
problems a history of "[b]ilateral foot surgeries for 
deformities, with limited ROM and pain [in the] luymbar 
spine."  

A November 2000 note concerning a visit to the podiatry 
clinic indicated that the veteran's chief complaint concerned 
a "shortened painful left hallux from a previous surgery."  
The note indicated that his history of foot surgeries began 
with a bilateral bunionectomy in 1975.  The note indicated 
that examination of the veteran resulted in diagnoses of 
shortened hallux of the left foot secondary to surgery, left 
hallux rigidus, bilateral onychomycosis of all nails, and 
bilateral plantar tinea pedis.  

The note indicated that x-rays taken of the left foot to 
explore the reason for bunion symptoms that the veteran was 
having after the fusion of the left first metatarsophalangeal 
joint with a bone graft showed that the bone graft had 
completely resorbed, leaving a hallux shortened by 3-4 cm, 
the remaining part of the hallux in plantar flexion, and no 
remaining joint space.  The note indicated that during the 
visit, the veteran was given a surgical shoe for his left 
foot with a plastazote insert to take weight off the 
metatarsal head and prescribed ointment to for the plantar 
surface of his feet.

A June 2001 note concerning a visit to the podiatry clinic 
stated diagnoses of bilateral onychomycosis of all toenails, 
tylomas under the fifth metatarsophalangeal joint of each 
foot, a tyloma under the first metatarsophalangeal joint of 
the left foot, heloma molle (soft corn) on the medial aspect 
of the right second toe, and bilateral pes planus. 




An October 2001 podiatry note indicated that the veteran 
sought medical attention for "painful toes" and disclosed 
that his overall foot pain had diminished since he began 
wearing the "custom molded rocker bottom shoes."  

A December 2001 podiatry note reflected that he reported 
having pain in his toenails, his foot calluses, and, with 
ambulation, his left big toe.

A February 2002 podiatry note indicated that the veteran was 
recommended surgery to reconstruct the left first 
metatarsophalangeal joint and advised that amputation of the 
toe might be necessary if the surgery failed.  

The note stated diagnoses of left hallux limitus with short 
hallux secondary to numerous surgeries and failed fusion of 
the first metatarsophalangeal joint, left hallux malleus with 
plantarflexed first metatarsal, and multiple tylomas on both 
feet. 

The August 2002 operation report reflected that the veteran 
had a pre-operative and post-operative diagnosis of 
"[p]ainful left first ray with multiple failed surgeries" 
and that the surgery performed to correct this condition was 
a partial resection of the left first metatarsal.  

Outpatient treatment records dated after the surgery and 
through September 2002 suggested that the veteran's left foot 
condition improved.  The records showed that the veteran 
still complained of pain in the left foot ("tingling pain" 
in the area of the surgery or "minimal" pain at the bottom 
of the foot) and was given a new shoe with a weight-bearing 
accommodation below the first metatarsal to prevent the 
development of pain at the plantar metatarsal head.

The veteran was given VA examinations of the joints and of 
scars, respectively, in April 2003.

The April 2003 report of the examination of the joints showed 
that it focused on the feet.  The examination report 
indicated that the veteran said that he had pain, soreness, 
and tenderness of the feet, more severely of the left; that 
he could not stand without pain for an extended amount of 
time; that corrective shoes that he wore were helping 
somewhat but other orthotics not at all; that he experienced 
limited endurance, coordination, and functional ability 
(e.g., to walk, climb, crawl, and squat, as well as stand) of 
his feet because of foot pain; and that he was unable to 
perform the functions of his job, driving trucks, because of 
foot pain.  The examination report stated that he had "a 
very awkward gait" and limped with his left foot.  

Concerning the left foot specifically, the April 2003 
examination report shows that the foot exhibited 
"significant deformity, significant shortening, and 
dorsiflexion of the great toe"; that the foot was painful 
and tender; that on account of pain, the foot had no motion; 
that there were scars on the second, third, and fourth toes 
from the capsulotomies; that palpation of the plantar surface 
of the foot produced pain and showed that the foot was 
tender; that there were no calluses on the plantar surface of 
the foot; that the foot was flat and mildly pronated on the 
left side; that the veteran could not raise the toes of the 
foot; and that he had difficulty walking on the heels of the 
foot.  

Concerning the right foot, the examination report said that 
the foot had a scar over the metatarsophalangeal joint from a 
corrected bunion; that there was a callus over the distal 
interphalangeal joint; that palpation of the plantar surface 
of the foot, the heel, and the Achilles tendon produced pain 
and showed that those surfaces were tender; that there was a 
moderate pronation deformity of the forefoot; and that the 
veteran was able to rise on the heel and toes of the foot.  

The report concerning x-rays of the feet that were taken in 
conjunction with the examination identified "minimal" 
degenerative arthritic changes of the "first 
metatarsophalangeal joints" of the right foot and of some of 
the interphalangeal joints of both feet.  

The April 2003 examination report stated diagnoses of 
bilateral pes planus, postoperative bilateral bunionectomies 
with deformity of the left great toe, and capsulotomies to 
the second, third, fourth, and fifth toes of the left foot.

The April 2003 report of the scars examination showed that it 
focused on the scar of the left hip produced by the 
extraction of bone for grafting during the January 1996 
surgery.  The examination report related that the veteran 
said that he had some tenderness of that scar.  

The examination report indicated that physical examination 
showed that the scar was 7 cm and oblique; that it was 
slightly tender to touch; that it adhered to the underlying 
tissue; that the texture of the skin was normal; that the 
color of the scar was the same as the surrounding skin; that 
there was no induration or inflexibility of the skin in the 
area of the scar; that there was no ulceration or breakdown 
of the skin; that there was no elevation or depression of the 
scar; that the scar was superficial; that the scar did not 
involve keloid formation, inflammation, or edema; and that 
the scar had not produced limitation of motion or other 
function.  A photograph of the scar accompanied the 
examination report, which stated a diagnosis of "[s]car of 
the left hip due to bone graft with residuals."

In the April 2003 rating decision that the veteran now 
appeals, a temporary rating of 100 percent was granted by the 
RO under 38 C.F.R. § 4.30 from July 30, 2002 through 
September 30, 2002 on account of the surgery performed in 
August 2002, and the ratings of 50 percent for the disability 
of the feet and of noncompensable for the scar of the left 
hip were continued from October 1, 2002.


Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.10 
(2003).  VA regulations require that, in evaluations of a 
given disability, that disability be viewed in relation to 
its whole recorded history.  See 38 C.F.R. §§ 4.1, 4.2 
(2003).  

All VA regulations which the face of the record indicates are 
potentially relevant to the claim for increased evaluation 
will be considered by the Board, whether explicitly raised in 
the record or not, unless their consideration would be 
arbitrary, capricious, or contrary to law.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).  However, separate compensable 
disability ratings may be assigned when different disabling 
manifestations are encountered, though resulting from the 
same injury or disorder.  Esteban v. Brown, 6 Vet. App. 259 
(1994)

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2003).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation shall be assigned if the 
disability picture presented approximates the criteria for 
that rating more nearly than the criteria for the lower 
rating.  38 C.F.R. § 4.7 (2003).

Disability evaluations require consideration of the effect of 
pain, weakness, fatigability, and incoordination on 
functional abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2003).  

VA regulations provide that functional loss must be 
considered in evaluating disabilities on the basis of 
limitation of motion.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  


VA adjudicators must consider whether 38 C.F.R. § 4.40, 
concerning functional loss due to pain, and 38 C.F.R. § 4.45, 
concerning functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint "must be 
applied to determine if a compensable rating is warranted."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Deluca 
v. Brown, 8 Vet. App. 202 (1995).  

A schedular disability rating based on limitation of motion 
may be augmented under 38 C.F.R. §§ 4.40, 4.45 for additional 
disability due to functional loss resulting from such 
factors.  Id.

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).


Analysis

The histories of the veteran's feet disability and left hip 
scar have been reviewed.  However, "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).


Disability of the feet

The veteran's disability of the feet has been evaluated under 
Diagnostic Code 5276, which concerns acquired flatfoot.  
Ratings authorized by this diagnostic code are noncompensable 
for a mild condition, involving symptoms relieved by a built-
up shoe or arch support; 10 percent for a condition that is 
moderate, bilateral or unilateral, involving a weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet; 
20 percent for a unilateral, and 30 percent for a bilateral, 
condition that is severe, involving objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use of the foot or feet that is accentuated, 
indications of swelling on use of the foot or feet, and 
characteristic callosities; and 50 percent for a bilateral, 
and 30 percent for a unilateral, condition that is 
pronounced, involving marked pronation, extreme tenderness of 
the plantar surfaces of the foot or feet, and marked inward 
displacement and severe spasm of the tendo achilis on 
manipulation that is not improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Aside from the temporary, total convalescence ratings that 
have been assigned, the veteran's disability of the feet is 
rated as a bilateral disability at 50 percent, the maximum 
rating authorized under this diagnostic code.

The Board has considered all other provisions of the rating 
schedule concerning the feet, see Schafrath, 1 Vet. App. 589, 
and has found in light of the evidence that none permits an 
evaluation of the veteran's disability of the feet that is 
greater than 50 percent rating that has been assigned.  No 
other diagnostic codes concerning the feet authorize a rating 
for a bilateral disability exceeding 50 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278 (2003).  

For a unilateral disability, compensable ratings of 40, 30, 
20, and 10 percent are authorized by certain other diagnostic 
codes concerning the feet.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284 (2003).  

However, in this case, the current rating cannot be increased 
by rating each foot separately under one or more of these 
provisions. 

The symptomatology of the veteran's pes planus, or flatfoot, 
alone does not merit the current rating of 50 percent.  The 
evidence does not show that there is "marked pronation" or 
"extreme tenderness" of the plantar surfaces of the feet, 
"marked inward displacement and severe spasm of the tendo 
achilis on manipulation," or a failure to improve such 
symptoms with use of orthopedic shoes or appliances.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Such disability 
manifestations are not described in the medical examination 
reports and treatment records on file.  Thus, the bilateral 
flatfoot alone does not meet the criteria for a 50 percent 
rating for a "pronounced" bilateral disability under 
Diagnostic Code 5276.  

Rather, the bilateral flatfoot condition more closely 
approximates the disability implied by the criteria stated in 
Diagnostic Code 5276 for a "severe" condition, which, when 
bilateral, is to be rated at 30 percent.  Id.  Most of these 
criteria - - objective evidence of "marked deformity" 
(pronation, abduction, etc.), the accentuation of pain on 
manipulation and use of the feet, calluses- -but not 
swelling, are cited in the medical examination reports and 
treatment records on file.  Thus, the appropriate rating of 
the veteran's bilateral flatfoot condition alone is 30 
percent under Diagnostic Code 5276.  

The medical evidence shows, however, that the veteran not 
only has bilateral flat feet but also other orthopedic foot 
disabilities stemming from hallux valgus and, in the case of 
the left foot, hallux rigidus.  Hallux valgus is explicitly 
included in the disability of the feet for which service 
connection was granted and its manifestations have been taken 
into account comprised by the rating of 50 percent that is 
currently in place.  Were separate evaluations instead 
assigned for bilateral acquired flatfoot, which alone 
warrants no more than a 30 percent rating under Diagnostic 
Code 5276, and compensable hallux valgus, the overall rating 
would not exceed 50 percent.


Unilateral hallux valgus warrants a rating of 10 percent if 
the disability is severe, that is, equivalent to amputation 
of the great toe or the subject of surgery to resect the 
metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2003).  Ten percent is the sole rating available under 
Diagnostic Code 5280.  

The medical evidence on file indicates that the hallux valgus 
of the left foot, but not that of the right foot, has 
involved resection of the metatarsal head and may approximate 
amputation of the great toe.  The medical evidence shows that 
left hallux valgus entailed a bunionectomy in the 1970's and 
later, surgery to resect the metatarsal head, a January 1996 
fusion surgery that failed, and corrective surgery in August 
2002 to again resect the metarsal head, and that now, the 
veteran has a great toe that is significantly deformed, 
significantly shortened, and fixed in plantar flexion.  The 
medical evidence shows that right hallux valgus entailed a 
bunionectomy in the 1970's but no resection of the metatarsal 
head or disability approximating amputation of the great toe.  
Therefore, a separate rating of 10 percent could be assigned 
to the left foot, but not the right, under Diagnostic Code 
5280.  

Unilateral hallux rigidus is rated as severe hallux valgus.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5281 (2003).  The 
medical evidence on file indicates that the veteran has 
hallux rigidus of the left foot.  However, because hallux 
rigidus is treated as hallux valgus for rating purposes, 
separate evaluations for both hallux valgus of the left foot 
and hallux rigidus of the left foot would not be assignable.  
38 C.F.R. § 4.14.

Accordingly, the Board concludes that the 50 percent rating 
that was assigned under Diagnostic Code 5276 appropriately 
addresses the severity of the bilateral flatfoot, the 
severity of the hallux valgus of each foot, and the severity 
of the hallux rigidus of the left foot.

The Board also has considered whether the rating of the 
veteran's disabilities of the feet would be increased by 
rating them separately under Diagnostic Code 5284, which 
concerns foot injuries other than those denominated by other 
diagnostic codes pertaining to the feet.  

The Board has concluded that the rating would not be so 
increased.  Ratings authorized by Diagnostic Code 5284 are 10 
percent for a condition that is moderate, 20 percent for a 
condition that is moderately severe, and 30 percent for a 
condition that is severe.  In addition, a 40 percent rating 
is authorized when there is actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  

The disability of the veteran's left foot may be classified 
as severe.  However, although functioning of the left foot is 
severely limited, no medical evaluation or opinion on file 
indicates that the veteran has actually lost the use of his 
left foot.  Therefore, a rating of 30 percent, but not more, 
could be assigned to the left foot disability under 
Diagnostic Code 5284.

The disability of the veteran's right foot may be classified 
as no more than moderately severe.  The medical evaluations 
on file and the veteran's own statements about his symptoms 
indicate that the right foot condition is less severe than 
the left.  In contrast to that of the left foot, the right 
foot disability does not involve a shortened digit, cause the 
veteran to limp, or prevent the veteran from having full use 
of the foot.  Therefore, a rating of no more than 20 percent 
could be assigned to the veteran's right foot disability 
under Diagnostic Code 5284.

Thus, separate evaluations of the disabilities of the left 
and right feet under Diagnostic Code 5284 would not result in 
an overall rating exceeding the rating of 50 percent that has 
been assigned under Diagnostic Code 5276.  

The Board also has considered whether the rating could be 
increased on the basis of functional loss and has concluded 
that it cannot.  Evidence of disabling pain and of functional 
impairment must be considered by adjudicators in determining 
what schedular rating is proper.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; Schafrath; DeLuca.  A schedular disability rating 
based on limitation of motion may be augmented under 38 
C.F.R. §§ 4.40, 4.45 for additional disability due to 
functional loss resulting from such factors.  DeLuca.  

The medical evidence on file shows that the veteran has 
limited motion, and reduced functioning, of his left foot 
because of pain in the great toe, which also requires him to 
wear special shoes.  It is not shown by the medical evidence 
on file that the right foot has limited motion or reduced 
functioning.  Thus, the rating could not be augmented on the 
basis of right foot pathology.  Moreover, the schedular 
rating that applies or, if the foot disabilities were 
evaluated separately under Diagnostic Code 5284, would apply, 
to the left foot represents the highest rating afforded by 
the pertinent schedular provisions (absent actual loss of use 
of the left foot).  When the maximum schedular rating for 
limitation of motion and functioning of a part has already 
been assigned, the rating may not be increased on the basis 
of those factors.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The veteran's disability of the feet is also manifested by 
skin conditions, specifically the absence of toenails on each 
foot, warts and painful calluses on each foot, and surgical 
scars on each foot.  The Board has concluded that these 
conditions should be assigned a compensable separate 
evaluation as a disability of the skin because they are 
manifested by symptoms that do not accompany the orthopedic 
disability of the feet.  Esteban.

The Board notes that the portion of the rating schedule 
concerning disabilities of the skin, section 4.118, has been 
revised from an effective date of August 30, 2002.  See 67 
Fed. Reg. 49,590-595 (2002).  Revised rating criteria cannot 
be used to determine what rating is warranted for a 
disability prior to their effective date.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); Green v. Brown, 10 Vet. App. 111, 116-
19 (1997).  However, VA adjudicators must consider whether 
revised or former rating criteria are more favorable to a 
claim and apply the more favorable criteria to the extent 
permitted by law.  See VAOPGCPREC 3-00.

The warts and calluses of the feet and the absence of 
toenails on each foot may be evaluated by analogy with 
dermatitis or eczema.  See 38 C.F.R. § 4.20 (2003) (a 
condition not listed on the rating schedule may be rated 
under the diagnostic code for a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localizations and symptomatology are closely 
analogous).  

Under former Diagnostic Code 7806, eczema is assigned a 
noncompensable evaluation where it involves slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or a small area, a rating of 10 percent if it 
involves exfoliation, exudation, or itching if on an exposed 
surface or an extensive area, a rating of 30 percent if it 
involves constant exudation or itching, extensive lesions, or 
marked disfigurement, and a rating of 50 percent if it 
involves ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

Under revised Diagnostic Code 7806, eczema or dermatitis is 
assigned ratings of 0, 10, 30, and 60 percent depending on 
the percentage of the body affected and the frequency of any 
therapy followed for the condition.  Under this diagnostic 
code, a noncompensable evaluation is assigned when the 
condition occupies less than 5 percent of the entire body or 
less than 5 percent of the exposed areas affected and no more 
than topical therapy has been required during a 12-month 
period, and a rating of 10 percent is assigned when the 
condition occupies at least 5 percent but less than 20 
percent, of the entire body or at least 5 percent, but less 
than 20 percent, of the exposed areas affected or has 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for less 
than six weeks during under a 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2003).  In addition, revised 
Diagnostic Code 7806 directs that the condition be rated as 
scars if that is its predominant manifestation.  Id.

The Board finds that a compensable evaluation for corns, 
calluses, and absent toenails is not warranted under either 
the former or the revised Diagnostic Code 7806.  The lay and 
medical evidence on file shows that while these lesions are 
sometimes painful to the veteran, they do not represent a 
chronic disability analogous to exfoliation, exudation, or 
itching on an extensive area of the body or to a skin 
disorder affecting more than 5 percent of the body, requiring 
more than just topical therapy during a 12-month period, or 
involving symptoms that are more than slight in severity and 
frequency.  


However, the Board finds that a compensable separate 
evaluation should be granted for the surgical scars on the 
veteran's feet.  These, the medical evidence on file shows, 
are fairly numerous.  The report of the March 2000 VA 
examination indicates that some of the scarring on the 
veteran's left foot was very tender but the scarring of the 
veteran's right foot was not.  Under both the former and the 
revised Diagnostic Code 7804, a single rating of 10 percent 
is authorized for superficial scars that are tender and 
painful on examination.  See 38 C.F.R. §§ 4.118, Diagnostic 
Code 7804 (2001), 4.118, Diagnostic Code 7804 (2003).  
Therefore, a separate rating of 10 percent will be granted 
for surgical scars of the left foot, but not of the right.


Scar, donor site, left hip

The veteran's surgical scar of the left hip has been 
evaluated under Diagnostic Code 7805.  Both the revised and 
the former Diagnostic Code 7805 authorize a single rating of 
10 percent for a scar that is productive of limitation of 
function of the affected part.  See 38 C.F.R. §§ 4.118, 
Diagnostic Code 7805 (2001), 4.118, Diagnostic Code 7805 
(2003).  

A compensable rating for the surgical scar of the left hip 
may not be granted under Diagnostic Code 7805.  The report of 
the April 2003 VA scars examination states that the scar of 
the left hip was superficial and produced no limitation of 
motion or of other functioning.  There is no medical or lay 
evidence contradicting this finding.

However, the report of the April 2003 VA scars examination 
identified features of the left hip scar that do warrant the 
assignment of a compensable rating.  The examination report 
indicates that the superficial scar was slightly tender to 
the touch and adhered to underlying tissue.

Both the revised and the former Diagnostic Code 7804 
authorize a single rating of 10 percent for a superficial 
scar that is tender and painful on examination.  See 
38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2001), 4.118, 
Diagnostic Code 7804 (2003).  

The findings stated in the report of the April 2003 scars 
examination warrant the assignment of a separate rating of 10 
percent under these provisions.  Therefore, a rating of 10 
percent will be granted for the surgical scar of the left 
hip.


Extraschedular Evaluation

The Board has considered whether referral of these claims for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2003).  The RO concluded that 
such a referral should not be made.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation is based on a finding that the disability at issue 
presents "such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003). 

Here, it is shown that his disability of the feet, but not 
the scar of the left hip, has entailed several surgeries 
performed in a hospital, including most recently those of 
January 1996 and August 2002.  Only the latter surgery was 
performed during the period pertinent to the increased rating 
claim.  These surgeries do not amount to frequent 
hospitalization.  However, the has alleged it is his 
disability of the feet, but not of the scar of his left hip, 
that it has destroyed his ability to work at his usual 
occupation, truck driving.  The schedular ratings granted in 
this decision take industrial impairment into account.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
38 C.F.R. § 4.10.  The industrial impairment arising from the 
veteran's disability of the feet and scar of the left hip is 
not so exceptional or unusual, though, as to fall outside 
that contemplated by regular schedular standards.

Accordingly, the Board finds that the criteria for referral 
of these disabilities for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Shipwash v. Brown, 8 Vet App 218, 227 (1995).


ORDER

For bilateral pes planus with hallux valgus and plantar 
warts, status post multiple surgical procedures involving 
both feet, including bunionectomies, tenotomies, 
capsulotomies, and nail revision, an evaluation of 10 percent 
is granted for scarring of the left foot, subject controlling 
regulations applicable to the payment of monetary benefits, 
and to that extent only, the appeal is granted.

A separate evaluation of 10 percent is granted for scar, 
donor site, left hip, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board finds that a medical examination and opinion is 
needed to decide the claims of entitlement to a TDIU rating 
and to special monthly compensation based on the need for 
regular aid and attendance or by reason of being housebound.  

The VCAA applies to these claims, as they were filed after 
the statute was enacted.  Pelegrini.  The VCAA requires VA to 
secure a medical examination or opinion if one is necessary 
to decide a claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  

Medical findings on file are not sufficiently complete for VA 
to resolve the claim of entitlement to a TDIU.

A TDIU may be assigned where the schedular rating is less 
than total when the rating agency finds that a disabled 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that there is a single service-connected disability 
ratable at 60 percent or more or there are two or more 
service-connected disabilities that have a combined rating of 
70 percent and at least one of which is ratable at 40 percent 
or more.  See 38 C.F.R. § 4.16(a)(2003).  

In addition, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled for compensation purposes.  
See 38 C.F.R. § 4.16(b).  Because of the decision herein, 
there is a single service-connected disability, the 
disability of the feet, including scarring of the left foot, 
rated at 60 percent.  See 38 C.F.R. § 4.16(a.)  

In the case of a claim for a TDIU rating, the record should 
contain an examination report that includes an opinion on 
whether the veteran is unable to carry on employment because 
of one or more service-connected disabilities.  Because that 
evidence is absent from the record, the claim of entitlement 
to a TDIU rating for compensation purposes must be remanded 
for correction action consisting of affording the veteran an 
appropriate examination.  See 38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4); see also 38 C.F.R. § 19.9(a) (2003); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).


Medical findings on file are not sufficiently complete for VA 
to resolve the claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound.  It does not appear that 
the veteran was given an Aid and Attendance or Housebound 
Status Examination that took into account the veteran's 

Special monthly compensation is available where as a result 
of a service-connected disability or disabilities, a veteran 
is so helpless as to be in need of regular aid and attendance 
or is permanently bedridden.  38 U.S.C.A. § 1114(1)(E) (West 
2002); 38 C.F.R. § 3.350(b) (2003); see also 38 C.F.R. 
§ 3.352 (2003).  

Special monthly compensation also is available where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2003).  

The Board notes that currently, the veteran does not have a 
single service-connected disability rated as 100 percent 
(excluding a TDIU rating) and therefore appears not to be 
eligible now for special monthly compensation by reason of 
being housebound.  However, he may be entitled to special 
monthly compensation by reason of being permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
by another person.  The record should contain an examination 
report that includes an opinion that would help VA 
adjudicators to decide whether this ground for the receipt of 
special monthly compensation have been met.  

Because that evidence is absent from the record, the claim of 
entitlement to special monthly compensation must be remanded 
for correction action.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4); see also 38 C.F.R. § 19.9(a).  The veteran 
must be afforded the opportunity to have an Aid and 
Attendance Examination.

The VA examinations to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  The VCAA provides that the duty to obtain 
records applies when the claimant, after being requested to 
do so by VA, "adequately identifies [such records] to the 
Secretary and authorizes the Secretary to obtain" them.  
38 U.S.C.A. § 5103A(b).  Under the VCAA, VA must give 
appropriate notice to the claimant if it is unable to obtain 
the records.  38 C.F.R. § 3.159(e).  

While the claims are in remand status, the RO should provide 
the veteran with notice of what evidence is required to 
substantiate entitlement to special monthly compensation on 
the grounds previously adjudicated and with a notice 
supplementing its letter of March 2003 that describes more 
specifically than does that letter the evidence required to 
substantiate his claim of entitlement to a TDIU rating for 
compensation purposes.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  In this notice, the veteran should be asked to 
furnish identifying information about VA and private 
treatment records, and also about employment-related records, 
that could be relevant to one or both claims.



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral foot and 
left hip cervical spine disability since 
September 2002.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  Schedule the veteran for the VA 
examinations described below.  If 
appropriate, these examinations may be 
performed as one.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

The examiners must review all 
documentation in the claims file 
pertinent to the service-connected 
disabilities, to include any new medical 
records, employment records, or other 
evidence obtained as a result of the 
directives in paragraphs 1-2, above.  

All diagnostic studies and tests thought 
necessary by an examiner should be 
performed.

(A)  An appropriate examination for the 
purpose of determining whether one or 
more of his service-connected 
disabilities alone (the bilateral foot 
disability, including a tender scar of 
the left foot, and the tender scar of the 
left hip) have rendered the veteran 
incapable of performing the physical 
and/or mental acts required for him to 
sustain employment.  

The examiner should enter an opinion in 
the examination report as to whether it 
is "likely," "unlikely," or "at least 
as likely as not" that the veteran is 
incapable of performing the physical 
and/or mental acts required to sustain 
employment.  In formulating the opinion, 
the examiner should disregard both the 
age and the nonservice-connected 
impairments of the veteran.



(B)  An Aid and Attendance examination 
for the purpose of determining the 
current nature and severity of the 
service-connected disabilities of the 
veteran and to ascertain whether he is so 
helpless as to need the aid and 
attendance of another person.  

In the examination report, manifestations 
of each service-connected disability must 
be fully identified and the functional 
limitations imposed thereby fully 
assessed and differentiated from those 
attributable to the veteran's nonservice-
connected disorders.  

The examiner must comment in the 
examination report upon the effects of 
service-connected disabilities, alone, 
upon the abilities of the veteran to 
dress himself, to keep himself ordinarily 
clean and presentable, to adjust any 
special prosthetic or orthopedic 
appliances and the frequency of any such 
adjustment, to feed himself, attend to 
urinary and bowel function, and protect 
himself from the hazards or dangers 
incident to his daily environment.  

In addition, the examination report 
should state findings about whether one 
or more of his service-connected 
disabilities actually require that the 
veteran to remain in bed and/or directly 
result in his being substantially 
confined to his dwelling and its 
immediate premises.  The examiner must 
complete a VA Form 21-2680, Examination 
for Housebound Status or Permanent Need 
for Aid and Attendance in addition to 
preparing an examination report.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to a TDIU and special monthly 
compensation.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for a TDIU and special monthly 
compensation, and may result in their denials.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



